Citation Nr: 1514163	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to a compensable rating for service-connected residuals of left wrist injury (left wrist disability).

3.  Entitlement to a compensable rating for service-connected left wrist scar.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left ankle condition.

5.  Entitlement to service connection for a left ankle condition.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right ankle condition.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to July 1986 and September 1990 to August 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated May 2009, June 2009, and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issues of entitlement to service connection for a left ankle disorder and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not demonstrate compensable hearing loss at any point during the period on appeal.

2.  The Veteran demonstrated range of motion in his left wrist well in excess of dorsiflexion to 15 degrees or palmar flexion limited to in line with forearm throughout the period on appeal.

3.  The Veteran experienced painful motion and weakness in his left wrist.

4.  The Veteran's superficial left wrist scar covered an area well less than 929 square cm and was not unstable or painful.  

5.  The September 2003 rating decision denying entitlement to service connection for a bilateral ankle disorder is final; and, the Veteran did not appeal that decision and no new evidence was received by the VA within one year.

6.  Evidence obtained since the September 2003 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left ankle disorder.

7.  Evidence obtained since the September 2003 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a right ankle disorder.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for service-connected hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 6100 (2014).

2.  The criteria for a rating not to exceed 10 percent for service-connected residuals of left wrist injury have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5215 (2014).

3.  The criteria for a compensable rating for service-connected left wrist scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DC) 7800-7805 (2014).

4.  The September 2003 rating decision, which denied entitlement to service connection for a left ankle disability is final; new and material evidence has been submitted, the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

5.  The September 2003 rating decision, which denied entitlement to service connection for a right ankle disability is final; new and material evidence has not been submitted, and the Veteran's claim remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings 

The Veteran is seeking increased ratings for his service-connected hearing loss, left wrist disability, and left wrist scar.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.


The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing Loss

The Veteran is seeking a compensable rating for his service-connected hearing loss.  By way of background, prior to the period on appeal the Veteran was assigned a noncompensable rating for service-connected hearing loss in the left ear only.  However, in June 2009 rating decision, service connection for hearing loss of the right ear was granted, and a noncompensable rating for bilateral hearing loss effective May 2008 was assigned.  Accordingly, the Veteran has been assigned a noncompensable rating for bilateral hearing loss throughout the period on appeal.

Under the regulations, the assignment of a disability rating for hearing impairment is derived by applying the results of audiometric evaluations to tables included in the rating schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  Id.



In this case, a private treatment record from August 2008 reflects the Veteran had mild to moderate sensorineural hearing loss, and was recommended for hearing aids.  The results from any audiometric testing conducted by this private physician were not included in the claims file. 

In March 2009, the Veteran was provided with a VA examination.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
15
20
45
45
LEFT
20
35
65
65

The average pure tone threshold in the Veteran's right ear was approximately 31 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 46 decibels.  The physician also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 4.85.  The Veteran attained a 100 percent score in his right ear and an 84 percent score in his left ear.

A pure tone average threshold of 31 in the right ear with a 100 percent speech discrimination score equates to level I hearing acuity.  38 C.F.R. § 4.85, Table VI.  A pure tone average threshold of 46 decibels in the left ear with an 84 percent speech discrimination relates to a level II hearing acuity.  Id.  A level II rating in the worse ear and level I rating in the better ear equates to a noncompensable rating for hearing impairment.  38 C.F.R. § 4.85, Table VII.

Table VIA is not applicable in this case because the testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear, nor was the Veteran's pure tone threshold more than 70 decibels at 2000 Hertz in either ear.  Furthermore, nothing in the record suggests the speech discrimination test was not appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.  See 38 C.F.R. § 4.86.


The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the examiner specifically noted the effects of the Veteran's current hearing loss on his usual occupation and daily activities was difficulty hearing people on his left side.  As such, the Board finds this examination is compliant with the Martinak requirements.

The claims file does not include the results from any additional audiometric testing.  Therefore, the evidence does not establish the Veteran's bilateral hearing loss warranted a compensable rating at any point during the period on appeal, and his appeal is denied.

Left Wrist Disability

The Veteran is also seeking a compensable rating for his service-connected left wrist disability, which has been rated under DC 5299-5215, based on limitation of motion, throughout the period on appeal.  As will be discussed, an increased rating not to exceed 10 percent is warranted.

VA regulations provide that normal range of motion for the wrist is extension to 70 degrees, flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.  Under DC 5215, a maximum 10 percent rating is warranted for dorsiflexion limited to less than 15 degrees or palmar flexion limited to in line with forearm.  Separate higher ratings may be warranted under DC 5214 for ankylosis of the wrist.

The evidence does not establish the Veteran experienced motion of his left wrist limited to 15 degrees or dorsiflexion or palmar flexion limited to in line with forearm at any point during the period on appeal.  In June 2008, decreased dorsiflexion was noted by the Veteran's private physician, but was not quantified.  However, during his February 2009 VA examination the Veteran demonstrated dorsiflexion to 70 degrees and palmar flexion to 80 degrees, even after repetitive use testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, no ankylosis of the wrist was noted at any point during the period on appeal.  Therefore, although some limitation of motion of his left wrist was noted, the Veteran demonstrated range of motion well in excess of the criteria for a compensable rating throughout the period on appeal.  

However, VA regulations provide that painful motion of the joint warrants a 10 percent rating.  38 C.F.R. § 4.59.  The Veteran was consistently noted to have pain and weakness in his left wrist, as well as guarding of motion.   Due to his symptoms of painful motion, the Board finds a rating not to exceed 10 percent is warranted for the Veteran's service-connected left wrist disability.  To this extent, his appeal is granted.

Left Wrist Scar 

The Veteran is also seeking a compensable rating for his service-connected scar on his left wrist.  The Veteran's left wrist scar has been assigned a noncompensable rating under DC 7805.  The DCs related to scarring provide that a 10 percent rating shall be warranted for burn scars that are deep and nonlinear in an area of at least 39 square cm, superficial and nonlinear in an area of at least 929 square cm, or one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7800-7805.

During his February 2009 VA examination, the examiner noted the Veteran had a post-operative ganglion cyst scar on his left wrist, but indicated the scar was "very difficult to see."  The scar measure 4 cm in width and .1 cm in length, therefore covering an area of approximately .4 square cm.  The examiner also specifically indicated the scar did not have tenderness to palpation, adherence to underlying tissue, soft tissue damage, breakdown of skin, or resulting limitation of motion.  Therefore, the Veteran's superficial left wrist scar covered an area well less than 929 square cm and was not unstable or painful.  



The claims file does not include any additional description of the Veteran's scar, or other suggestion his scar increased in severity since his 2009 VA examination.  Accordingly, the criteria for a compensable rating for his left wrist scar have not been met, and the Veteran's appeal is denied.

Extraschedular and Rice

Regarding each of these appeals, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's hearing loss, left wrist disability, or left wrist scar that would render the schedular criteria inadequate.  Regarding his hearing loss, the Veteran's main complaint was difficulty hearing, especially on his left side.  Regarding his wrist, the Veteran's main symptoms were complaints of pain and weakness with motion.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and served as the basis of the higher rating awarded above.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran continues to be employed fulltime in auto repair.  Rice is thereby inapplicable since there is no evidence of unemployability.

New and Material Evidence Regarding Bilateral Ankles

The Veteran's claims for entitlement to service connection for a bilateral ankle condition were previously denied in a September 2003 rating decision.  The Veteran did not file new evidence or a notice of disagreement without one year, and the determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

At the time of the September 2003 rating decision, the claims file included the Veteran's service treatment records, VA treatment records, and the reports from a March 2003 VA examination.  The RO denied the Veteran's claim for failure to establish a current bilateral ankle disability.  

The Veteran filed his current claim in June 2008.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As will be discussed, new and material evidence regarding the Veteran's left ankle disability has been presented, but no new and material evidence has been presented regarding his right ankle.

Regarding the Veteran's left ankle, the evidence includes the report from a June 2010 x-ray which revealed an area of osteochondritis dissecans in the Veteran's left ankle.  Because this evidence was not before the VA during the previous September 2003 rating decision, the evidence is therefore "new."  Additionally, this new evidence raises a reasonable possibility of substantiating the reason the Veteran's claim was previously denied, that is failure to establish a current left ankle disability, and is therefore "material."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

As such, new and material evidence has been presented and the Veteran's claim for entitlement to service connection for left ankle disorder is reopened.  To this limited extent, his appeal is granted.  The issue of entitlement to service connection for a left ankle disorder must be remanded for additional development, as will be discussed in the 'remand' portion.   

However, no new and material evidence has been presented regarding the Veteran's right ankle.  Although the newly submitted VA treatment records reflect the Veteran continued to seek treatment for his left ankle, these records do not reflect any treatment or diagnosis regarding his right ankle.  For example, in May 2010 the Veteran complained of pain and flares in his left ankle, but the treatment records do not reflect he made any complaint regarding his right ankle.  Additionally, no diagnosis or pathology of the right ankle is noted in any of the newly submitted medical records.  Therefore, this newly submitted evidence is not material regarding the Veteran's right ankle.

In sum, none of the new evidence associated with the record since the September 2003 rating decision raises a reasonable possibility of substantiating the reason the Veteran's right ankle claim was previously denied, failure to establish a current right ankle disability.  Therefore, this new evidence is not material.  Because no new and material evidence has been presented, the Veteran's claim is not reopened, and entitlement to service connection for a right ankle disorder remains denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  


In the present case, required notice was provided by a letter dated in July 2008, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established, as well as the requirements regarding new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 
	
Regarding the above discussed appeals, the Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations regarding these appeals.

The Board acknowledges that the most recent examinations regarding these matters are from 2009.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, there is no such medical or lay evidence alleging that the Veteran's service-connected disabilities have worsened since his 2009 VA examinations.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Entitlement to a compensable rating for service-connected bilateral hearing loss is denied.

Entitlement to a rating not to exceed 10 percent for service-connected residuals of left wrist injury is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for service-connected left wrist scar is denied.

New and material evidence having been presented; the claim for entitlement to service connection for a left ankle disability is reopened.

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a right ankle disorder is denied.


REMAND

Left Ankle

The Veteran's reopened claim for entitlement to service connection for a left ankle disorder was not reopened and considered on the merits by the AOJ.  Generally where the Board reopens a claim that the AOJ did not, remand is required for AOJ consideration.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In this case, although the new evidence was sufficient to reopen the Veteran's claim, this evidence alone does not establish service connection for this disorder.  Therefore, remand is required for initial AOJ consideration.

Additionally, the Veteran has not yet been provided with a VA examination regarding this claim.  The claims file reflects the Veteran served as a parachutist during his active duty service, and currently has a disability in his left ankle, as discussed above.  Accordingly, the elements of McLendon v. Nicholson, 20 Vet. App. 79 (2006) have been met, and a VA examination is required upon remand.

PTSD

The Veteran is also seeking service connection for PTSD.  In this regard, the Board finds further development is required regarding the Veteran's alleged stressors from his experiences in Latvia.  In a June 2010 written statement he described being caught in the middle of fighting between Russian and Latvian forces.  In an April 2011 written statement he described being stopped and detained by the Latvian Army and fearing for his life.  

The claims file does not reflect the RO attempted to verify either of these stressors.  Additionally, these stressors, which potentially relate to the Veteran's fear of hostile military activity, were not addressed in this September 2010 VA examination.  See 38 C.F.R. § 3.304(f)(3).  The September 2010 VA examiner also failed to provide a nexus opinion regarding the Veteran's diagnosed PTSD.  Accordingly, remand is required for further development and an addendum VA examiner's opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination regarding his left ankle condition.  The examiner should be provided with a copy of the Veteran's complete claims file, including the report from the January 2010 left ankle x-ray, and any required testing should be conducted.  A full rationale should be provided for any opinion.

Consistent with the factual and medical evidence, the examiner is addressed to address the following questions:

a)  Does the Veteran have a current left ankle disorder?  If so, specifically identify each disorder.

b)  For each identified ankle disorder, is it as likely as not (50 percent or greater) the Veteran's diagnosed ankle disorder began during, or was otherwise caused by, his active duty service?

2.  Conduct the development required in order to verify the Veteran's two alleged stressors involving his experiences in Latvia: 1) being caught in the middle of fighting between Russian and Latvian forces and 2) fearing for his life while being stopped and detained by the Latvian Army.  Fully document all development in the claims file, including any failure to verify these described stressors.

3.  After completing the above stressor development, return the Veteran's file to the September 2010 VA examiner, if available, or to an equally qualified medical professional.  The examiner should be provided with the Veteran's complete claims file, and a full and complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, the examiner should answer the following questions:

a)  Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed PTSD began during, or was otherwise caused by, his active service?

b)  Are the Veteran's symptoms of PTSD related to his claimed stressor involving fear of hostile military or terrorist activity?

4.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


